Citation Nr: 0526645	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-22 672	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether the overpayment of educational assistance benefits, 
paid pursuant to Chapter 30, Title 38, United States Code, in 
the amount of $11,339.00, was properly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from July 1995 to June 
2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision by the RO in Muskogee, Oklahoma.  A 
videoconference hearing was held before the undersigned 
Acting Veterans Law Judge in July 2005.  

This case was forwarded to the Board by the RO in Roanoke, 
Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  The appellate record which is before the Board is 
incomplete, as vital documents are not on file.

The file shows that the veteran has received education 
benefits under Chapter 30, Title 38, United States Code, 
while pursuing courses at Grantham College of Engineering.  
Based on evidence of record, the RO has apparently concluded 
that the veteran was paid at the full time rate for December 
2002 to March 2004, rather than at the appropriate less-than-
half-time rate, resulting in an overpayment to the veteran in 
the amount of $11,339.00.  

The veteran has contended that this debt was not validly 
created.  Unfortunately, the RO's decision, which determined 
that the veteran owed a debt as a result of this overpayment, 
is not in the claims file.  Moreover, the actual notice to 
the veteran of the overpayment is not contained in the file.  
These documents must be obtained in order for the Board to 
review the claim on appeal.

Finally, the Board notes that the veteran has not been 
provided with the notice required under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  The Board further observes that such notice is 
not required where the disposition of a claim turns on the 
law and not on the facts.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Smith (Claudus) v. Gober, 14 Vet. App. 
227, 230 (2000).  Nor is such notice required when the claim 
involves a waiver of overpayment.  See Lueras v. Principi, 18 
Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 
(2002).

This case does not currently involve the issue of waiver of 
overpayment, and the Board further finds that the case does 
not turn solely on the law.  Consequently, on remand, the RO 
must provide the veteran with appropriate VCAA notice.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2004).  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information not previously provided to 
the Secretary is necessary to 
substantiate the claim on appeal.  The 
letter must specifically inform the 
veteran which portion of the evidence is 
to be provided by the claimant, and which 
part, if any, the RO will attempt to 
obtain on his behalf.  The RO shall 
request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should obtain and associate 
with the claims file the veteran's 
original and complete VA educational 
folder, including a copy of the original 
RO decision determining that the veteran 
owed a debt as a result of an education 
overpayment, as well as a copy of the 
actual notice to the veteran of the 
overpayment.

3.  Lastly, the RO must readjudicate the 
issue of the validity of the debt in 
question, inclusive of the issue of 
whether such overpayment was properly 
created.  If the benefit sought on appeal 
remains denied, either in whole or in 
part, the veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  
 
After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran unless he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 




	                  
_________________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

